Citation Nr: 0000509	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  96-17 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been presented to 
reopen claims of entitlement to service connection for 
chronic back, skin and foot disabilities, and residuals of 
food poisoning.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel
INTRODUCTION

The veteran served on active duty from December 1941 to 
December 1945 with the United States Navy and from August 
1949 to April 1950 with the United States Army. 

 By rating action dated in May 1954, the Department of 
Veterans Affairs (VA) Regional Office, Cleveland, Ohio, 
denied entitlement to service connection for a back 
disability.  The veteran was duly notified of the decision 
and did not submit an appeal.  In October 1972, he submitted 
additional information to reopen his claim.  In November 
1972, the regional office again denied the claim.  The 
veteran disagreed with the decision and was sent a statement 
of the case in April 1973; however, he did not submit a 
substantive appeal.  In an April 1985 rating action, the 
regional office again denied entitlement to service 
connection for a back disability.  The veteran appealed from 
that decision.  In December 1986, the Board of Veterans' 
Appeals (Board) affirmed the denial of service connection by 
the regional office.

In December 1989, the veteran again submitted additional 
information to reopen his claim for service connection for a 
back disability.  He also claimed service connection for skin 
and foot disabilities and residuals of food poisoning.  In a 
June 1990 rating action, the regional office denied 
entitlement to service connection for those conditions.  The 
veteran appealed from those decisions.  In June 1992, the 
Board of Veterans' Appeals held that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for a back disability.  The 
Board also denied entitlement to service connection for the 
other conditions.  In October 1994, the veteran again 
submitted information to reopen the claims.  In a September 
1995 rating action, the regional office held that new and 
material evidence had not been submitted to reopen the claims 
of service connection for chronic back, skin and foot 
disabilities, and residuals of food poisoning.  The veteran 
appealed from that decision.  The listed issues are now 
before the Board for appellate consideration.  

In a rating action of October 1996 the veteran was granted 
service connection for post traumatic stress disorder (PTSD) 
and the disability was rated as 30 percent disabling.  The 
veteran disagreed with the rating assigned and was issued a 
statement of the case in September 1998.  No appeal 
thereafter is of record.  Thus,  that issue has not been 
perfected for appellate review and cannot be considered by 
the Board.  38 C.F.R. §§ 20.200, 20.202. 


FINDINGS OF FACT

1.  By rating actions dated in May 1954, November 1972 and 
April 1985, the regional office denied entitlement to service 
connection for a chronic back disability.  The veteran 
appealed from the April 1985 rating action.

2.  In December 1986, the Board of Veterans' Appeals denied 
entitlement to service connection for a back disability.

3.  In December 1989, the veteran submitted information to 
reopen his claim for service connection for a back 
disability.  He also claimed service connection for chronic 
skin and foot disabilities and residuals of food poisoning.  
The claims were denied in a June 1990 rating action.  The 
veteran appealed from that action.

4.  In June 1992, the Board of Veterans' Appeals held that 
new and material evidence had not been submitted to reopen 
the claim of service connection for a chronic back 
disability.  The Board also denied entitlement to service 
connection for chronic skin and foot disabilities and 
residuals of food poisoning. 

5.  In October 1994, the veteran submitted additional 
information for the purpose of reopening his claims.  

6.  In a September 1995 rating action, the regional office 
held that no new and material evidence had been submitted to 
reopen the claims of entitlement to service connection for 
chronic back, skin and foot disabilities and residuals of 
food poisoning.  The veteran appealed from those decisions.

7.  The evidence received since the June 1992 Board decision 
is essentially cumulative in nature or does not bear directly 
on the questions at issue.


CONCLUSIONS OF LAW

1.  The evidence received since the Board denied entitlement 
to service connection for chronic back, skin and foot 
disabilities and residuals of food poisoning in June 1992 is 
not new and material.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).

2.  The June 1992 Board decision denying entitlement to 
service connection for chronic back, skin and foot 
disabilities and residuals of food poisoning is final.  
38 U.S.C.A. § 7104(b) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a previously denied claim, new and 
material evidence must be submitted by the claimant.  
38 U.S.C.A. §§ 5108, 7104(b).  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and, 
which by itself or in connection with other evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In the case of Hodge v. West, 155 F.3d 
1356 (1998), the United States Court of Appeals for the 
Federal Circuit modified the standard for finding whether 
recently submitted evidence is new and material.  That case 
removed the standard which required that the new evidence 
raise a reasonable possibility that the new evidence would 
change the outcome of the matter.  

The evidence of record at the time of the June 1992 Board 
decision included the veteran's service medical records which 
reflect that when he was examined for entry into his initial 
period of service in December 1941, there was no reference to 
any of the conditions for which service connection is 
currently claimed.  He was seen in October 1944 for blisters 
on his right foot and cellulitis of the right foot was 
diagnosed.  He was returned to duty.  When he was examined 
for separation from service in December 1945, the spine, skin 
and extremities were all reported to be normal.  

When the veteran was examined for entry into his second 
period of service in August 1949, it was indicated that there 
was no significant abnormality involving the spine or 
extremities.  Second degree pes planus was noted.  There was 
also no significant abnormality involving his skin.  In 
February 1950, pityriasis rosea was noted.  In March 1950, 
slight hallux valgus of the right great toe was reported.  
Later in March 1950, it was indicated that he had had a 
history of an injury to the right foot in 1945.  When he was 
examined for release from active duty in April 1950, there 
were no skin conditions noted other than a tattoo and a scar 
on the hand which had existed prior to service.  It was 
indicated that there was no significant abnormality involving 
the spine and extremities.

Service department medical records pertaining to reserve 
training duty of the veteran and dated from 1957 to 1960, 
including reports of physical examinations conducted in 
August 1957 and July 1960 together with medical history 
reports completed by the veteran, do not reflect any 
complaints or findings regarding any of the claimed 
conditions.  The veteran indicated on a medical history form 
in July 1960 that he had submitted a claim for compensation 
for a back injury.

The veteran's initial claim for VA disability benefits was 
submitted in January 1954.  He referred to a back injury, a 
left thigh condition and an ear condition.  

The veteran was examined by the VA in February 1954.  His 
complaints included back pain.  He stated he injured his back 
during physical training in 1949.  On examination, there was 
no localized tenderness in the back and no muscle spasticity 
was found.  Motion of the back was not limited.  Straight let 
raising test was negative.  An X-ray study of the lumbosacral 
spine was normal.  The diagnoses included mild lumbosacral 
sprain.  

In a March 1954 statement, Francis Boyer, M.D., indicated 
that he had treated the veteran in December 1953 for back 
pain.  It was indicated that at the age of 12 the veteran had 
been tackled and it had bent his back backward.  Since that 
time, he had had some back trouble.  Five or six months 
previously, he began having needle-like pain sensations in 
the low back.  On examination, various findings were 
recorded, including punch tenderness, but no radiation of 
pain.  The impression was ligamentous strain.  

In a February 1957 statement, James M. Muckley, M.D., 
indicated that the veteran had been seen on several occasions 
since April 1954 for chronic low back pain.  The veteran gave 
a history of beginning to develop low back pain while in the 
Navy when he fell from a boom on his ship.  On physical 
examination, various findings were recorded, including 
tenderness over the lumbosacral junction.  

In January 1973, the veteran indicated that, while on 
detached duty from his ship to Okinawa, a light plane had 
crashed in the bay and as they were attempting to rescue the 
crew, he sustained an injury to his back.  

December 1972 statements by John E. Howard and James W. 
Ellis, former service associates of the veteran indicate 
that, in 1945, while stationed on Okinawa, a small plane had 
crashed in the bay and while they were attempting to rescue 
the crew, the veteran had slipped and fallen and afterwards 
complained of pain involving his back.  

When the veteran was examined by the VA in January 1975, his 
complaints included constant back pain.  He indicated that in 
1944 he had struck his lower back against a boat engine.  On 
physical examination, there was muscle spasm in the lower 
back.  There was some limitation of motion of the lumbar 
spine.  An X-ray study of the lumbar spine showed slight 
narrowing of the L4-L5 disc space.  The diagnoses included 
degenerative disc disease at L4-L5.

During the course of a hearing conducted in October 1985, the 
veteran related that, in 1944 following a football game, he 
had been tackled from behind and sustained a back injury.  He 
also related that during a training exercise onboard ship he 
had slipped on the boom and fallen to the boat and again 
injured his back.  He related that, on another occasion while 
attempting to rescue a pilot and co-pilot after their plane 
crashed in a bay, he had slipped and again injured his spine.  
The veteran related that he continued to have trouble with 
his back after his discharge from the Navy and during his 
Army service.  

The regional office later received private medical records 
reflecting that he was treated in February 1951 for a left 
ankle disability.  In April 1954, he was treated for low back 
pain.  It was indicated that at age 12 he had been struck on 
the back during a football game.  He had also fallen from a 
boom on his ship in 1944 or 1945 and again injured his low 
back.  Recently, he had noted severe pain in the low back.  
The records also reflect that, when he was seen in December 
1955, he reported an injury to his right great toe while 
playing football in 1944.  He reported several recurrences of 
pain in the metatarsophalangeal joint since that time.  X-ray 
studies showed early arthritic changes referable to that 
joint.  The record also included a copy of the February 1957 
statement by Dr. Muckley reflecting that the veteran had been 
seen since April 1954 for chronic low back pain.  

An October 1985 statement by Edward A. Loughery, a former 
associate of the veteran, reflected that the veteran had 
injured his back in an accident during training and had been 
hospitalized for about one week.  While onboard his ship 
during bad weather he had fallen from the boom into a boat 
tied below and reinjured the back.

Records from the Aultman Hospital reflecting treatment of the 
veteran for a left ankle disability in 1951 were also 
received 

The regional office later received several private medical 
records reflecting treatment of the veteran for a cervical 
spine disability sustained in an on-the-job accident in 1973.  
The records reflect that the veteran also complained of pain 
involving the lumbar spine.  

The veteran testified at a hearing at the regional office in 
June 1991.  He again indicated that he had sustained injuries 
to his low back during service.  He related that he had 
sustained a skin disorder while swimming in a river during 
service and currently had a skin condition involving his arms 
and groin.  He indicated that during service he had opened a 
can of K-rations and delayed eating the rations due to an 
enemy attack.  The rations may have been in the sun for an 
hour and a half and after he ate them, he had stomach pain, 
vomiting and diarrhea.  He had been treated for food 
poisoning and released after 4 or 5 days.  The veteran 
related that he continued to have problems with his digestive 
tract after service and had finally been diagnosed as having 
diverticulitis.  The veteran further testified that during a 
combat situation with the Japanese he had sustained a 
fracture of the great toe on his right foot.  The fracture 
healed and later he was able to walk normally.  During his 
service with the United States Army, they had examined the 
foot and indicated that he had a bunion.  The veteran 
reported that he currently had difficulty with shoes, fitting 
shoes and walking.  He had pain getting accustomed to any new 
shoe.  

The evidence that has been added to the record since the June 
1992 Board decision includes copies of deck logs from the 
veteran's ship, the USS Pondera (APA 191), dated May 8 and 
May 9, 1945.  The deck logs for May 8 reflect that the 
veteran and a number of individuals were transferred to a 
boat pool for temporary duty and further assignment.  The 
deck logs did not make any reference to an injury to the 
veteran.

The regional office later received a report of VA 
hospitalization of the veteran during February 1994.  
Diagnoses were made, including diabetes, hypertension, 
Parkinson's disease, and arthritis.  

VA outpatient treatment records dated in 1994 reflect 
treatment of the veteran for various conditions, including a 
psychiatric condition, cardiovascular condition and left 
shoulder disability.  The veteran was hospitalized by the VA 
in February 1994 for evaluation and treatment of vertebral 
basilar insufficiency and transient ischemic attacks  

The veteran was afforded a VA psychiatric examination in 
August 1995.  He included back problems among his complaints 
and indicated that he could hardly walk.  He was also 
afforded VA psychological testing in August 1995.

The regional office in October 1995 received service 
department personnel records of the veteran indicating that 
he had participated in various combat operations during World 
War II.  

In December 1995, the National Personnel Records Center 
advised the regional office that a search of sick call logs 
from the USS LST 677 produced no entries for the veteran. 

The veteran was afforded a VA orthopedic examination in March 
1996.  He reported an old injury to his back in 1944.  He 
indicated that he had had a football injury during physical 
training in service.  Since that time he had had chronic back 
problems.  On physical examination there were tenderness and 
soreness of the low back with pain on motion.  There was some 
limitation of motion of the lumbar spine.  The diagnoses 
included residuals of an injury to the lumbosacral spine.  

The veteran was also afforded a VA general medical 
examination in March 1996.  On examination of the skin, it 
was indicated that there was no dermatosis.  On examination 
of the musculoskeletal system, it was noted that the veteran 
had a residual scar from a cervical laminectomy and fusion of 
the spine.  On examination of the digestive system, the 
abdomen was flat and soft with no tenderness and no 
organomegaly.  Diagnoses were made of history of 
hypertension, history of diabetes mellitus, Parkinson's 
disease and postoperative scars from spinal cord surgery and 
fusion.  

The veteran was also afforded a VA examination for aid and 
attendance or housebound benefits in March 1996.  Various 
findings were recorded on the examination.  Diagnoses were 
made of history of hypertension and diabetes, Parkinson's 
disease, history of cervical spine surgery and fusion and 
history of surgery of the left ankle.

The regional office later received VA outpatient treatment 
records reflecting that the veteran was seen in 1996 for 
psychiatric problems and a cervical spine disability.  

The veteran testified at a hearing at the regional office in 
June 1996.  He again provided testimony regarding his claimed 
back and foot injuries during service, the skin disorder 
during service and the episode of food poisoning.  The 
veteran indicated that his current testimony regarding those 
matters was essentially the same as that provided at the 1991 
hearing.  

The regional office later received office records from David 
Stachel, M.D., reflecting treatment of the veteran for 
various conditions from 1993 to 1996, including diabetes 
mellitus and a left shoulder disability.  

The VA also received VA outpatient treatment records 
reflecting treatment of the veteran for psychiatric problems 
in 1996.  

The veteran was afforded VA psychiatric examinations in 
January and August 1997.  His complaints included problems 
with walking due to injuries to his back which he reported 
had occurred during service at a military base during a 
football exercise and game and another injury while stationed 
on Okinawa.  

Although some of the information submitted by the veteran 
since the June 1992 Board decision is new, such as the deck 
logs from his ship for 1945, the information is not 
considered to be material since it does not tend to establish 
the incurrence of any of the claimed disorders during the 
veteran's military service.  The VA examinations in 1996 
reflect the current presence of back problems; however, these 
examinations were conducted many years following the 
veteran's separation from military service and also would not 
tend to establish the inservice onset of any back problems.  
The veteran has conceded that the testimony he presented at 
the June 1996 regional office hearing was essentially similar 
to that provided at the 1991 hearing and thus would be 
cumulative in nature.  The evidence received since the June 
1992 Board decision is not considered to be significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claims.  It simply adds nothing of significance 
pertinent to the key issue-whether there is a relationship 
between the veteran's current problems and the injuries and 
incidents of service which he recalls.  

In view of the above discussion, the Board concludes that the 
additional evidence submitted since the June 1992 Board 
decision is not new and material and is insufficient to 
reopen the veteran's claims for entitlement to service 
connection for chronic back, skin and foot conditions and 
residuals of food poisoning.  38 U.S.C.A. §§ 5107, 5108; 
38 C.F.R. § 3.156.  Thus, the June 1992 decision by the Board 
is final.  38 U.S.C.A. § 7104(b).  

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any  material 
issue.  38 U.S.C.A. § 5107.



ORDER

New and material evidence has not been submitted to reopen 
the claims for entitlement to service connection for chronic 
back, skin and foot disabilities and residuals of food 
poisoning.  The benefits sought on appeal are denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals





 

